764 So.2d 873 (2000)
Ronald SPEED, Appellant,
v.
STATE of Florida, Appellee.
No. 4D00-1405.
District Court of Appeal of Florida, Fourth District.
August 9, 2000.
Ronald Speed, Avon Park, pro se.
Robert A. Butterworth, Attorney General, Tallahassee, and Steven R. Parrish, Assistant Attorney General, West Palm Beach, for appellee.
PER CURIAM.
Sua sponte the court withdraws its opinion of July 5, 2000, and enters the following in its place.
We review the order of the trial court denying appellant's motion for post-conviction relief alleging his right to be resentenced under the 1994 sentencing guidelines.
The Supreme Court of Florida recently held that the operative window period in which to challenge the sentencing guideline provisions amended by Chapter 95-184, Laws of Florida, commenced on October 1, 1995, and ended on May 24, 1997. See Trapp v. State, 760 So.2d 924 (Fla. 2000). We agree with Judge Altenbernd's analysis in Smith v. State, 761 So.2d 419 (Fla. 2d DCA 2000), on the need to remand such cases for a recalculation of the appellant's sentences under the 1994 guidelines scoresheet.
Accordingly, we reverse the order denying 3.850 relief and remand for consideration of whether resentencing is required pursuant to Heggs v. State, 759 So.2d 620 (Fla.2000).
WARNER, C.J., GUNTHER and POLEN, JJ., concur.